Granger, J.
Phrticular care as to the facts will aid much to a correct solution of this case. If the first question is answered in the negative, the second becomes entirely immaterial, because the facts in the case are without dispute," and a negative answer would authorize a judgment for the plaintiff. The only ground upon which the right to offset the taxes is urged is the indorsement on the orders in the following language: “This warrant is subject to any delinquent •tax due Cedar county by the party to whom it is issued.” To whom were these orders issued? Bagley assigned the accounts to the plaintiff. The plaintiff presented them to the board of supervisors, and it, in express terms, recognized the assignment, and issued the orders to him. So far as the record shows, Bagley never knew of the presentation of the accounts by Brink for payment, or of the issuance of the orders. He was in no way a party to that transaction. If it were a question of a right to set off the taxes against the account, the case might be different, and the points in argument more appropriate. It is, then, solely a ■question of who was affected by the indorsement of the orders. The board of supervisors made or directed the indorsement, and Brink accepted it. The name of Bagley appears, not as the claimant, but as an assignor of the accounts, for which the orders issued. His name appears in the transaction only in identification of the claim. Brink was the party to whom the order issued, and, by the express terms of the indorsement, only taxes due from him could be offset against them. To the question if the taxes due from Bagley *202could be offset, we answer, “No.” There should be, under the issues presented, a judgment for the plaintiff. Reversed.